Citation Nr: 0113977	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis due to 
an undiagnosed illness.

2.  Entitlement to service connection for sinusitis due to an 
undiagnosed illness.

3.  Entitlement to service connection for a gall bladder 
removal due to an undiagnosed illness.

4.  Entitlement to service connection for irritable bowel 
syndrome due to an undiagnosed illness.

5.  Entitlement to service connection for lysis of adhesions 
due to an undiagnosed illness.

6.  Entitlement to service connection for sleep problems due 
to an undiagnosed illness.

7.  Entitlement to service connection for pain in multiple 
joints, including the back, due to an undiagnosed illness.

8.  Entitlement to service connection for degenerative joint 
disease due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The appellant served on active duty from August 1986 to 
January 1987 and from November 1990 to May 1991.  Her claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Offices in Nashville, 
Tennessee.


VACATUR

On March 9, 2001, the Board issued a Remand to ensure that 
the appellant was afforded due process of law in adjudication 
of her claim.  In its Remand, the Board explained that it was 
unclear whether the appellant had submitted a timely appeal 
of the RO's December 1996 denial of all of the issues noted 
on the first page of this decision.  The Board instructed the 
RO to make a determination in this regard, and if 
appropriate, to notify the appellant of the determination and 
of her right to present argument on the matter of the 
timeliness of her appeal.  Instead, in an e-mail sent to the 
Board in March 2001, the RO indicated that the statement of 
the case to which the Board referred in its Remand was sent 
to the appellant on November 19, 1998, rather than on 
November 3, 1998, as indicated by the Board.  The RO 
explained that the November 3, 1998 date that appears in the 
body of the statement of the case constitutes the date the 
deocument was typed, while the November 19, 1998 date that is 
handwritten on the cover sheet of the statement of the case 
constitutes the date the document was sent to the appellant.  
Based on this information, it is clear that the appellant 
filed a timely appeal of the RO's December 1996 denial of the 
aforementioned issues.  

In light of the foregoing, the Board's March 9, 2001 decision 
is hereby vacated.  The appeal will now be adjudicated by the 
undersignedreferred to oard Member for de novo consideration 
and preparation of another decision.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

